Sognier, Judge.
Collins was convicted of aggravated assault. On appeal, he contends the trial court erred by charging the jury, over objection, on flight, as the evidence does not support such a charge.
The evidence shows that appellant was one of four men who assaulted the victim and cut him severely with knives. Two state witnesses testified that a siren was “coming up” (heard) and appellant and his companions ran off. A defense witness who was present also testified that “they backed up and then me and Billy and Ben and Larry [appellant], we just ran out the door and got in the car and left.” Thus, the evidence is more than sufficient to warrant a charge on flight, and our Supreme Court has approved a charge almost identical to the charge in this case on several occasions. Lewis v. State, 200 Ga. 388, 389 (37 SE2d 405) (1946), and cases cited therein. Accordingly, the enumeration of error is without merit.

Judgment affirmed.


Shulman, P. J., and Birdsong, J., concur.